DETAILED ACTION
This office action is in response to an application filed 12/31/2019 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/586,010 in view of Raly et al. (US 2019/0271769) (hereinafter Raly, cited in the IDS filed 9/24/2020). This is a provisional nonstatutory double patenting rejection.

In regard to claim 1, 
Instant Application
US Application No. 16/586,010
1. An autonomous vehicle, comprising:
1. An autonomous vehicle, comprising:
a LIDAR system; and
a computing system in communication with the LIDAR system, wherein the LIDAR system is configured to perform acts comprising:
a LIDAR system; and
a computing system in communication with the LIDAR system, wherein the computing system comprises:
a processor; and
memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving a control signal from the computing system;
based upon the control signal and during a scan of the environment by the LIDAR system:
emitting first light pulses with a first intensity in a region of interest defined by the computing system, the region of interest being a portion of a field of view of the LIDAR system;
for a scan of the LIDAR system, defining a region of interest in a field of view of the LIDAR system, wherein the region of interest is a portion of the field of view of the LIDAR system; and
based upon the region of interest, transmitting a control signal to the LIDAR system, wherein the control signal causes the LIDAR system to emit first light pulses with a first intensity in the region of interest during the scan, and
emitting second light pulses with a second intensity outside of the region of interest, wherein the first intensity is different from the second intensity; and
further wherein the control signal causes the LIDAR system to emit second light pulses with a second intensity outside of the region of interest during the scan, the first intensity being different from the second intensity.
generating a return based upon the emitted first light pulses and the emitted second light pulses, wherein the return indicates distances between the LIDAR system and objects in the environment.



As noted above, claim 1 differs from claim 1 of U.S. Application No. 16/586,010 with respect to generating a return wherein the return indicates distances between the LIDAR and objects. However Raly discloses,
	generating a return based upon the emitted first light pulses and the emitted second light pulses [¶0153; projecting unit 102 may include at least one light source 112 configured to project light emission... reflected light emission may travel along a return path from object 208 towards sensing unit 106. For example, the reflected light 206 may be reflected by deflector 114B when reflected light 206 travels towards sensing unit 106. ¶0121; LIDAR system 100 may include at least one optional optical window 124 for directing light projected towards field of view 120 and/or receiving light reflected from objects in field of view 120. ¶0168. ¶0317-¶0320. Fig.5C], wherein the return indicates distances between the LIDAR system and objects in the environment [¶0254;  processing unit 108 may use first detected reflections associated with a scan of a first portion of the field of view to determine an existence of a first object in the first portion at a first distance... processing unit 108 may also use second detected reflections in the second portion of the field of view to determine an existence of a second object at a second distance greater than the first distance. ¶0259; A scan of FOV 120 may progress, for example, by projecting light from light source 112 to region 1102 of FOV 120, collecting reflected light from region 1102, and performing time of flight analysis based on the projected and reflected light to determine distances to one or more objects within region 1102 that produced the reflections. ¶0128. ¶0282-¶0289].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine claim 1 of U.S. Application No. 16/586,010 with the return beams which indicate distance as disclosed by Raly in order to effectively detect object distances which aids in region of interest determination [Raly ¶0282-¶0289, ¶0369-¶0370]. 

In regard to claim 12, 
Instant Application
US Application No. 16/586,010
12. A method performed by an autonomous vehicle, the method comprising:
12. A method performed by a computing system of an autonomous vehicle, the method comprising:
by a LIDAR system of the autonomous vehicle, during a scan of the LIDAR system, and based upon a control signal received from a computing system of the autonomous vehicle:
for a scan of a LIDAR system of the autonomous vehicle, defining a region of interest in a field of view of the LIDAR system, wherein the region of interest is a portion of the field of view of the LIDAR system; and
emitting first light pulses with first intensity in a region of interest defined by the computing system of the autonomous vehicle, wherein the region of interest is a portion of a field of view of the LIDAR system; and
based upon the region of interest, transmitting a control signal to the LIDAR system, wherein the control signal causes the LIDAR system to emit first light pulses with a first intensity in the region of interest during the scan, and
emitting second light pulses with second intensity outside of the region of interest, wherein the first intensity is different from the second intensity;
further wherein the control signal causes the LIDAR system to emit second light pulses with a second intensity outside of the region of interest during the scan, the first intensity being different from the second intensity.
by the LIDAR system, generating a return based upon the emitted first light pulses and the emitted second light pulses, wherein the return includes values that are indicative of distances between the LIDAR system and objects in the field of view of the LIDAR system; and
navigating a roadway based upon the return generated by the LIDAR system



As noted above, claim 12 differs from claim 12 of U.S. Application No. 16/586,010 with respect to generating a return wherein the return indicates distances between the LIDAR and objects and navigating based on return signals. However Raly discloses,
generating a return based upon the emitted first light pulses and the emitted second light pulses [¶0153; projecting unit 102 may include at least one light source 112 configured to project light emission... reflected light emission may travel along a return path from object 208 towards sensing unit 106. For example, the reflected light 206 may be reflected by deflector 114B when reflected light 206 travels towards sensing unit 106. ¶0121; LIDAR system 100 may include at least one optional optical window 124 for directing light projected towards field of view 120 and/or receiving light reflected from objects in field of view 120. ¶0168. ¶0317-¶0320. Fig.5C], wherein the return includes values that are indicative of distances between the LIDAR system and objects in the field of view of the LIDAR system [¶0254;  processing unit 108 may use first detected reflections associated with a scan of a first portion of the field of view to determine an existence of a first object in the first portion at a first distance... processing unit 108 may also use second detected reflections in the second portion of the field of view to determine an existence of a second object at a second distance greater than the first distance. ¶0259; A scan of FOV 120 may progress, for example, by projecting light from light source 112 to region 1102 of FOV 120, collecting reflected light from region 1102, and performing time of flight analysis based on the projected and reflected light to determine distances to one or more objects within region 1102 that produced the reflections. ¶0128. ¶0282-¶0289]; and navigating a roadway based upon the return generated by the LIDAR system [¶0204; LIDAR system 100 may be used to detect vehicles that cross a stop line or designated stopping place while a red traffic light is showing. In another example, LIDAR system 100 may be used to identify vehicles traveling in lanes reserved for public transportation. In yet another example, LIDAR system 100 may be used to identify vehicles turning in intersections where specific turns are prohibited on red. ¶0684; aid in navigating an intersection or other road situation that includes crossing a lane of traffic... LIDAR system 100 may be better able to detect oncoming vehicles. ¶0360, ¶0527, ¶0695-¶0696 ¶195, ¶0706].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine claim 12 of U.S. Application No. 16/586,010 with the return beams which indicate distance as disclosed by Raly in order to effectively detect object distances which aids in region of interest determination [Raly ¶0282-¶0289, ¶0369-¶0370]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine claim 12 of U.S. Application No. 16/586,010 with the aiding in navigation as disclosed by Raly in order to assist a driver and/or automatically control the vehicle during hard to navigate situations, such as turns and crossing lanes [Raly ¶0204, ¶0360, ¶0527, ¶0695-¶0696 ¶195, ¶0706].

In regard to claim 18, this claim is drawn to an autonomous vehicle that is rendered obvious by the combination of claim 18 of U.S. Application No. 16/586,010 with Raly for the same reasons noted in the rejection of claim 1 and claim 12. That is, claim 18 of the instant application differs from claim 18 of U.S. Application No. 16/586,010 only with respect to return beams and navigating a roadway based on a return wherein as noted above, Raly discloses such features.  

In regard to claims 2-11, 13-17, 19, and 20, these claims are rejected as being dependent upon a previously rejected claim. These claims also contain subject matter equivalent to the various dependent claims of U.S. Application No. 16/586,010.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raly et al. (US 2019/0271769) (hereinafter Raly) cited in the IDS filed 9/24/2020.

In regard to claim 1, Raly discloses an autonomous vehicle [¶0122; LIDAR system 100 may be used in autonomous or semi-autonomous road-vehicles], comprising:
	a LIDAR system [¶0122; LIDAR system 100 may be used in autonomous or semi-autonomous road-vehicles]; and
	a computing system in communication with the LIDAR system [¶0129; LIDAR system 100 is connected to a host 210. Consistent with the present disclosure, the term “host” refers to any computing environment that may interface with LIDAR system 100], wherein the LIDAR system is configured to perform acts comprising:
	receiving a control signal from the computing system [¶0195;  Upon obtaining the identification of at least one region of interest within the field of view 120, processing unit 108 may determine the scanning scheme or change an existing scanning scheme... processing unit 108 may allocate detector resources based on the identification of the at least one region of interest. ¶0368];
	based upon the control signal and during a scan of the environment by the LIDAR [¶0367-¶0367; After obtaining identification of at least one region of interest within the field of view 120, the at least one processor 118 may determine a new scanning scheme or may change an existing scanning scheme associated with light projection and subsequent detections relative to the at least one region of interest.... at least one processor 118 may determine particular instantaneous positions through which deflector 114 may be moved during a scan of the at least one region of interest. Processing unit 108 may also determine dwell times associated with the determined instantaneous positions and/or movement characteristics for moving deflector 114 between the determined instantaneous positions. ¶0195, ¶0288] system:
	emitting first light pulses with a first intensity in a region of interest defined by the computing system [¶0369; sector II may represent an identified region of interest... In view of sector II's status as a region of interest, more light may be supplied to the sub-regions included in sector II than the rest of the regions within the FOV. ¶0196-¶0197; a portion of field of view 120 is allocated with high light flux while the rest of field of view 120 is allocated with default light flux and low light flux... light flux allocation to different parts of the field of view may also be implemented in other ways such as... pulse power intensity. ¶0295; in order to vary light flux to a particular region of the FOV, processor 118 may control light projector 112 (e.g., its aiming direction, power level, light intensity, wavelength, pulse width, duration of continuous wave application, etc.) ¶0297], the region of interest being a portion of a field of view of the LIDAR system [¶0195; processing unit 108 may determine the scanning scheme at least partially by obtaining an identification of at least one region of interest within the field of view 120 and at least one region of non-interest within the field of view 120];
	emitting second light pulses with a second intensity outside of the region of interest [¶0369; sector II may represent an identified region of interest...  Other areas of less interest, such as sector I and sector III may receive less light. ¶0196-¶0197; a portion of field of view 120 is allocated with high light flux while the rest of field of view 120 is allocated with default light flux and low light flux... light flux allocation to different parts of the field of view may also be implemented in other ways such as... pulse power intensity. ¶0295; in order to vary light flux to a particular region of the FOV, processor 118 may control light projector 112 (e.g., its aiming direction, power level, light intensity, wavelength, pulse width, duration of continuous wave application, etc.) ¶0297], wherein the first intensity is different from the second intensity [¶0369, ¶0196-¶0197, ¶0295-¶0297, ¶0375-¶0376]; and
	generating a return based upon the emitted first light pulses and the emitted second light pulses [¶0153; projecting unit 102 may include at least one light source 112 configured to project light emission... reflected light emission may travel along a return path from object 208 towards sensing unit 106. For example, the reflected light 206 may be reflected by deflector 114B when reflected light 206 travels towards sensing unit 106. ¶0121; LIDAR system 100 may include at least one optional optical window 124 for directing light projected towards field of view 120 and/or receiving light reflected from objects in field of view 120. ¶0168. ¶0317-¶0320. Fig.5C], wherein the return indicates distances between the LIDAR system and objects in the environment [¶0254;  processing unit 108 may use first detected reflections associated with a scan of a first portion of the field of view to determine an existence of a first object in the first portion at a first distance... processing unit 108 may also use second detected reflections in the second portion of the field of view to determine an existence of a second object at a second distance greater than the first distance. ¶0259; A scan of FOV 120 may progress, for example, by projecting light from light source 112 to region 1102 of FOV 120, collecting reflected light from region 1102, and performing time of flight analysis based on the projected and reflected light to determine distances to one or more objects within region 1102 that produced the reflections. ¶0128. ¶0282-¶0289].
	As noted above, Raly discloses that an autonomous vehicle may include a LIDAR system with a plurality of sensors. Based on sensor data, one or more regions of interest for a scanning cycle of a LIDAR emitter/detector are determined. During the scanning cycle, the LIDAR scans the one or more regions of interest such that a region of interest (i.e. the claimed "region of interest") is illuminated with a first light flux amount and areas outside the region of interest are illuminated with a second light flux amount such that the first light flux amount is higher than the second light flux amount. As noted above, Raly discloses that one of the ways to increase the light flux amount for the region of interest is to use light pulses with a high intensity in the region of interest and lower intensity pulses elsewhere in the FOV. As noted above, the received reflections of the emitted light pulses are used to determine distances between the LIDAR and object's in the LIDAR's FOV. Thus Raly anticipates the claim. 

In regard to claim 2, Raly discloses the autonomous vehicle of claim 1. Raly further discloses, 
	wherein the computing system defines the region of interest [¶0195; processing unit 108 may determine the scanning scheme at least partially by obtaining an identification of at least one region of interest within the field of view 120 and at least one region of non-interest within the field of view 120] based upon geolocation data that identifies a location of the autonomous vehicle [¶0366; processing unit 108, for example, may receive input from at least one of a GPS 2207, a vehicle navigation system 2201. ¶0377; the obtained identification of at least one distinct region of interest in the field of view (e.g., field of view 120) may be based on an object detected in at least one distinct region of interest. In some embodiments, the obtained identification of at least one distinct region of interest in the field of view (e.g., field of view 120) may come from at least one of a GPS, a vehicle navigation system, a radar, a LIDAR, and a camera. ¶0547; processor 118 may use the vehicle's location as determined by the GPS and/or the vehicle navigation system in combination with maps and/or traffic information to derive the current driving environment. ¶0538; a region of interest based on a sensed current driving mode may include a one or more portions of a LIDAR FOV overlapping an area that a host vehicle is turning toward (as conveyed by navigation system 2910, GPS receiver 2908, etc.)], wherein the geolocation data is received from a geolocation sensor [¶0195; another sensor (e.g. camera, GPS). ¶0547; processor 118 may use the vehicle's location as determined by the GPS. ¶0538; an area that a host vehicle is turning toward (as conveyed by navigation system 2910, GPS receiver 2908, etc.) ¶0540;  a current vehicle heading (e.g., from GPS 2908, navigation system 2910), a current braking or accelerating condition (e.g., from GPS 2908, ECU 2904), whether the host vehicle is navigating a cross-lane situation (e.g., from navigation system 2908, camera 2920, GPS 2908, etc.) ¶0541; GPS based data (e.g., road location and orientation in the scene, building location and orientation in scene].

In regard to claim 6, Raly discloses the autonomous vehicle of claim 1. Raly further discloses, 
	wherein the computing system, prior to defining the region of interest, identifies a location of an object in a field of view of the LIDAR system, wherein the computing system identifies the location of the object based upon a point cloud output by the LIDAR system prior to performing the scan, wherein the computing system defines the region of interest based upon the location of the object in the field of view of the LIDAR system [¶0369-¶0375;Prior to identifying a region of interest in the LIDAR FOV, in some embodiments, a default amount of light may be projected in each region of the FOV during a scan of the FOV... Such distant objects may justify a region of interest designation and an increase in light energy being supplied to respective regions of the FOV in which those objects reside... at least one processor 118 may determine the identification of the at least one distinct region of interest based on information received from any suitable source. In some embodiments, the at least one processor 118 may receive identification of at least one region of interest from at least one sensor configured to detect reflections of light associated with the first scanning cycle... identification or indicator may be received from vehicle navigation system 2201, radar 2203, camera 2205, GPS 2207, or another LIDAR 2209. Such indicators or identifiers may be associated with mapped objects or features, directional headings, etc. from the vehicle navigation system or one or more objects, clusters of objects, etc.... existence of a first object ... regions of interest may be determined during or subsequent to a first scan of the FOV, and light increases to the identified regions of interest may be accomplished in one or more subsequent scans of the FOV... The at least one processor 118 may modify illumination resolution to the at least one distinct region of interest relative to other regions. ¶0125; image showing a representation of the point cloud model determined from the output of LIDAR system 100.... the point cloud model may be provided to a feature extraction module, which processes the point cloud information to identify a plurality of features. Each feature may include data about different aspects of the point cloud and/or of objects in the environment around vehicle 110. ¶0276-¶0278; a point cloud may be generated that shows some or all of the detected objects within the FOV... selective emission of light towards different parts of the FOV based on detection of objects and absence of objects in the different parts of the FOV]. 
	As disclosed by Raly, data from prior LIDAR scans can be used to determine locations of objects relative to the LIDAR system/host vehicle. As noted above, LIDAR data outputs and thus the prior LIDAR scans comprise point cloud outputs. Based on the objects detected in the point clouds (and thus subsequent to determining the location of the objects), regions of interest for subsequent scans are determined.

In regard to claim 7, Raly discloses the autonomous vehicle of claim 6. Raly further discloses, 
	wherein the computing system defines the region of interest to surround the object in the field of view of the LIDAR system [¶0361-¶0363, Fig.5C, Fig.12].

In regard to claim 8, Raly discloses the autonomous vehicle of claim 7. Raly further discloses, 
	wherein the first intensity is greater than the second intensity [¶0297; processor 118 may cause the light intensity of the various light emissions from light projector 112 to vary. For example, processor 118 may be configured to control light projector 112 such that a second light emission has a light intensity greater than a light intensity of a first light emission provided by light projector 112 relative to a particular region of the FOV. Similarly, processor 118 may control light projector 112 such that a third light emission from light projector 112 relative to a particular region of the FOV has a light intensity greater than a light intensity of the second light emission. ¶0350-¶0351; processor 118 may increase an amount of light projected toward the first portion relative to an amount of light projected toward the second portion. Processor 118 may do so, for example, when the noise estimation in the first portion is higher than the noise estimation in the second portion. As explained above, processor 118 may thus account for noise by varying the amount of light projected. Alternatively, processor 118 may decrease an amount of light projected toward the first portion relative to an amount of light projected toward the second portion].
	Similar to claim 5, as disclosed by Raly, multiple regions of interest are defined wherein the light flux amounts (and thus intensity) are adapted such that one region of interest may have a lower intensity relative to the other regions or the region of interest may have a high intensity relative to the other regions.

In regard to claim 9, Raly discloses the autonomous vehicle of claim 1. Raly further discloses, the acts performed by the LIDAR system further comprising:
	based upon the control signal and during the scan of the environment by the LIDAR system, emitting third pulses with a third intensity in a second region of interest defined by the computing system, wherein the second region of interest is non-overlapping with the region of interest [Fig.5C; multiple regions of interest within the FOV wherein the regions are non-overlapping and receive different light amounts. Fig.36, ¶0364, ¶0370, ¶0616. ¶0603; FOV is divided into three sectors, but more or fewer sectors may be achieved. Each sector may have a certain light flux directed to it], and further wherein the third intensity is different from the first intensity and the second intensity [¶0297; processor 118 may cause the light intensity of the various light emissions from light projector 112 to vary. For example, processor 118 may be configured to control light projector 112 such that a second light emission has a light intensity greater than a light intensity of a first light emission provided by light projector 112 relative to a particular region of the FOV. Similarly, processor 118 may control light projector 112 such that a third light emission from light projector 112 relative to a particular region of the FOV has a light intensity greater than a light intensity of the second light emission. ¶0016, ¶0275, ¶0287].

In regard to claim 10, Raly discloses the autonomous vehicle of claim 1. Raly further discloses, 
	wherein the region of interest has a rectangular profile [¶0361; an ROI may be determined to include a rectangular region of a LIDAR FOV. Fig.5C. ¶0197; a rounded-square object in the mid field (e.g., between 50 and 150 meters)].

In regard to claim 11, Raly discloses the autonomous vehicle of claim 1. Raly further discloses, 
	wherein the region of interest has an irregular profile [¶0361; In some embodiments, an ROI may extend in an irregular pattern, which may include discontiguous segments, over the LIDAR FOV. Additionally, an ROI need not be aligned with any particular axis of the FOV, but rather may be defined in a free-form manner relative to the FOV. Fig.5C].

In regard to claim 12, this claim is drawn to a method corresponding to the vehicle of claim 1 wherein claim 12 contains the same limitations as claim 1 and is therefore rejected upon the same basis. The only limitation in claim 12 that deviates from those of claim 1 is "navigating a roadway based upon the return generated by the LIDAR system". However Raly discloses this feature:
	navigating a roadway based upon the return generated by the LIDAR system [¶0204; LIDAR system 100 may be used to detect vehicles that cross a stop line or designated stopping place while a red traffic light is showing. In another example, LIDAR system 100 may be used to identify vehicles traveling in lanes reserved for public transportation. In yet another example, LIDAR system 100 may be used to identify vehicles turning in intersections where specific turns are prohibited on red. ¶0684; aid in navigating an intersection or other road situation that includes crossing a lane of traffic... LIDAR system 100 may be better able to detect oncoming vehicles. ¶0360, ¶0527, ¶0695-¶0696 ¶195, ¶0706].
	Thus Raly anticipates the claim for the same reasons noted in the rejection of claim 1. 

In regard to claim 13, Raly discloses the method of claim 12. Raly further discloses, 
	wherein the LIDAR system is a spinning LIDAR system  [¶0116; Disclosed embodiments may involve pivoting the light deflector in order to scan the field of view. As used herein the term “pivoting” broadly includes rotating of an object (especially a solid object) about one or more axis of rotation, while substantially maintaining a center of rotation fixed. ¶0153;  LIDAR system 100 may include a motor or other mechanisms for rotating housing 200 about the axis of the LIDAR system 100] that has a 360 degree horizontal field of view [¶0123; LIDAR system 100 may capture a complete surround view of the environment of vehicle 110. Thus, LIDAR system 100 may have a 360-degree horizontal field of view. ¶0155].

In regard to claim 14, Raly discloses the method of claim 12. Raly further discloses, 
	wherein the LIDAR system is a scanning LIDAR system  [¶0123; LIDAR system 100 may include one or more scanning units 104] that has less than a 360 degree horizontal field of view [¶0123; Alternatively, LIDAR system 100 may include multiple scanning units (e.g., two, three, four, or more scanning units 104) each with a field of few such that in the aggregate the horizontal field of view is covered by a 360-degree scan around vehicle 110. One skilled in the art will appreciate that LIDAR system 100 may include any number of scanning units 104 arranged in any manner, each with an 80° to 120° field of view or less, depending on the number of units employed].

In regard to claim 15, Raly discloses the method of claim 12. Raly further discloses, further comprising:
	by the computing system [¶0238; controller 940 may include at least one processor (e.g., processor 118 of processing unit 108 of LIDAR], defining the region of interest based upon a determined location of an object in the field of view of the LIDAR system [¶0195-¶0197; region of interest may include identification of portions, areas, sections, pixels, or objects within field of view 120 that are important to monitor... Examples of areas that may be identified as regions of interest may include, crosswalks, moving objects, people, nearby vehicles or any other environmental condition or object that may be helpful in vehicle navigation... Upon obtaining the identification of at least one region of interest within the field of view 120, processing unit 108 may determine the scanning scheme or change an existing scanning scheme. Further to determining or changing the light-source parameters (as described above), processing unit 108 may allocate detector resources based on the identification of the at least one region of interest... field of view 120 is represented by an 8×9 matrix, where each of the 72 cells corresponds to a separate portion 122 associated with a different instantaneous position of at least one light deflector 114].

In regard to claim 16, Raly discloses the method of claim 15. Raly further discloses, further comprising:
by the computing [¶0238; controller 940 may include at least one processor (e.g., processor 118 of processing unit 108 of LIDAR] system:
	identifying a type of the object in the field of view of the LIDAR system [¶0108;  “detecting an object” may refer to identifying the object (e.g. classifying a type of object such as car, plant, tree, road; recognizing a specific object (e.g., the Washington Monument). ¶0365; detection of one or more objects, object portions, or object types in FOV 120. ¶0369; identified region of interest (e.g., because sector II is determined to have a high density of objects, objects of a particular type (pedestrians, etc.)]; and
	defining the region of interest based upon the type of the object in the field of view of the LIDAR system [¶0195; processing unit 108 may determine the scanning scheme at least partially by obtaining an identification of at least one region of interest within the field of view 120 and at least one region of non-interest within the field of view 120... Examples of areas that may be identified as regions of interest may include, crosswalks, moving objects, people, nearby vehicles or any other environmental condition or object that may be helpful in vehicle navigation... changing the light-source parameters (as described above), processing unit 108 may allocate detector resources based on the identification of the at least one region of interest. ¶0365-¶0369; identification of the at least one region of interest within the field of view 120 may be determined through analysis of signals collected from sensing unit 106; may be determined through detection of one or more objects, object portions, or object types in FOV 120; may be determined based on any of various detection characteristics realized during a scan of FOV 12. ¶0381; pedestrians and moving cars may be designated within regions of medium interest (R1), and the rest of the scene may be generally considered a region of low interest (R0)].

In regard to claim 18, Raly discloses an autonomous vehicle [¶0122; LIDAR system 100 may be used in autonomous or semi-autonomous road-vehicles]comprising:
	a LIDAR system [¶0122; LIDAR system 100 may be used in autonomous or semi-autonomous road-vehicles] that is configured to perform acts comprising:
	during a scan of the LIDAR system, and based upon a control signal received from a computing system of the autonomous vehicle [¶0367-¶0367; After obtaining identification of at least one region of interest within the field of view 120, the at least one processor 118 may determine a new scanning scheme or may change an existing scanning scheme associated with light projection and subsequent detections relative to the at least one region of interest.... at least one processor 118 may determine particular instantaneous positions through which deflector 114 may be moved during a scan of the at least one region of interest. Processing unit 108 may also determine dwell times associated with the determined instantaneous positions and/or movement characteristics for moving deflector 114 between the determined instantaneous positions. ¶0195, ¶0288]:
	emitting first light pulses with first intensity in a region of interest defined by the computing system of the autonomous vehicle [¶0369; sector II may represent an identified region of interest... In view of sector II's status as a region of interest, more light may be supplied to the sub-regions included in sector II than the rest of the regions within the FOV. ¶0196-¶0197; a portion of field of view 120 is allocated with high light flux while the rest of field of view 120 is allocated with default light flux and low light flux... light flux allocation to different parts of the field of view may also be implemented in other ways such as... pulse power intensity. ¶0295; in order to vary light flux to a particular region of the FOV, processor 118 may control light projector 112 (e.g., its aiming direction, power level, light intensity, wavelength, pulse width, duration of continuous wave application, etc.) ¶0297], wherein the region of interest is a portion of a field of view of the LIDAR system [¶0195; processing unit 108 may determine the scanning scheme at least partially by obtaining an identification of at least one region of interest within the field of view 120 and at least one region of non-interest within the field of view 120]; and
	emitting second light pulses with second intensity outside of the region of interest [¶0369; sector II may represent an identified region of interest...  Other areas of less interest, such as sector I and sector III may receive less light. ¶0196-¶0197; a portion of field of view 120 is allocated with high light flux while the rest of field of view 120 is allocated with default light flux and low light flux... light flux allocation to different parts of the field of view may also be implemented in other ways such as... pulse power intensity. ¶0295; in order to vary light flux to a particular region of the FOV, processor 118 may control light projector 112 (e.g., its aiming direction, power level, light intensity, wavelength, pulse width, duration of continuous wave application, etc.) ¶0297], wherein the first intensity is different from the second intensity [¶0369, ¶0196-¶0197, ¶0295-¶0297, ¶0375-¶0376];
	generating a return based upon the emitted first light pulses and the emitted second light pulses [¶0153; projecting unit 102 may include at least one light source 112 configured to project light emission... reflected light emission may travel along a return path from object 208 towards sensing unit 106. For example, the reflected light 206 may be reflected by deflector 114B when reflected light 206 travels towards sensing unit 106. ¶0121; LIDAR system 100 may include at least one optional optical window 124 for directing light projected towards field of view 120 and/or receiving light reflected from objects in field of view 120. ¶0168. ¶0317-¶0320. Fig.5C], wherein the return includes values that are indicative of distances between the LIDAR system and objects in the field of view of the LIDAR system [¶0254;  processing unit 108 may use first detected reflections associated with a scan of a first portion of the field of view to determine an existence of a first object in the first portion at a first distance... processing unit 108 may also use second detected reflections in the second portion of the field of view to determine an existence of a second object at a second distance greater than the first distance. ¶0259; A scan of FOV 120 may progress, for example, by projecting light from light source 112 to region 1102 of FOV 120, collecting reflected light from region 1102, and performing time of flight analysis based on the projected and reflected light to determine distances to one or more objects within region 1102 that produced the reflections. ¶0128. ¶0282-¶0289], and further wherein the autonomous vehicle is configured to navigate a roadway based upon the return [¶0204; LIDAR system 100 may be used to detect vehicles that cross a stop line or designated stopping place while a red traffic light is showing. In another example, LIDAR system 100 may be used to identify vehicles traveling in lanes reserved for public transportation. In yet another example, LIDAR system 100 may be used to identify vehicles turning in intersections where specific turns are prohibited on red. ¶0684; aid in navigating an intersection or other road situation that includes crossing a lane of traffic... LIDAR system 100 may be better able to detect oncoming vehicles. ¶0360, ¶0527, ¶0695-¶0696 ¶195, ¶0706].
	See claim 1 for elaboration on Raly. 

In regard to claim 19, Raly discloses the autonomous vehicle of claim 18. Raly further discloses, 
	wherein the LIDAR system is a spinning LIDAR system [¶0116; Disclosed embodiments may involve pivoting the light deflector in order to scan the field of view. As used herein the term “pivoting” broadly includes rotating of an object (especially a solid object) about one or more axis of rotation, while substantially maintaining a center of rotation fixed. ¶0153;  LIDAR system 100 may include a motor or other mechanisms for rotating housing 200 about the axis of the LIDAR system 100].

In regard to claim 20, Raly discloses the autonomous vehicle of claim 18. Raly further discloses, 
	wherein the LIDAR system is a scanning LIDAR system [¶0123; LIDAR system 100 may include one or more scanning units 104].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raly et al. (US 2019/0271769) in view of Templeton (US 2019/0033879) (hereinafter Templeton).

In regard to claim 3, Raly discloses the autonomous vehicle of claim 2. Although Raly discloses identifying stationary objects in ¶0696 and ¶0707 and determining regions of interest using a generated map in ¶0540 and ¶0717, Raly does not disclose within a single embodiment determining a fixed object within a three-dimensional map in order to determine the region of interest. However Templeton discloses,
	wherein the computing system defines the region of interest based upon a location of a stationary object as identified in a computer-implemented three-dimensional map of the environment [¶0133; a region of a LIDAR-indicated point cloud can be identified for enhanced angular resolution analysis based on a combination of factors. For example, enhanced angular resolution analysis can be initiated in response to identifying factors in one or more of the point cloud distance map provided by the LIDAR device, the intensity map of reflected light (e.g., from the LIDAR-received reflected light signals), an estimate of the location of the autonomous vehicle and/or pre-mapped objects of interest.... estimated location of the autonomous vehicle and/or objects of interest can be based on comparing the dynamically generated 3-D point map with a baseline map of the scanning zone showing fixed objects of interests (e.g., lane markers, intersection locations, etc.). ¶0143-¶0145; baseline point map can be, for example, a three-dimensional map of fixed structures along a roadway that is generated in advance. Such a baseline map can indicate, for example, the approximate three-dimensional locations of curbs, trees, buildings, road signs, permanent barricades, and/or other substantially permanent objects and environmental features defining the surroundings of a roadway or other vehicular path of travel... baseline 3-D map is analyzed to identify initial regions for low-resolution scanning and/or high-resolution scanning. For example, regions of the baseline 3-D map that indicate the presence of an intersection, a traffic control signal, a railroad crossing, etc. can be prioritized for high resolution scanning at the expense of regions of the baseline 3-D map that indicate blue sky, a body of water, or another region associated with a low probability of causing an obstacle].
	The examiner notes that Raly does disclose using a three-dimensional map for determining landmarks/navigational state of the vehicle in ¶0540 as well as determining an object as a stationary object in ¶0696. However, as Raly does not explicitly disclose that stationary objects specifically are identified in the three-dimensional map, Templeton has been relied upon. Templeton discloses a LIDAR system for a vehicle wherein the LIDAR system can rotate, similar to Raly. As noted above and as disclosed by the reference as a whole, information such as the vehicle's position in the environment and/or a baseline three-dimensional map can be used to determine objects/features within the vehicle's environment. Subsequent to and based on said determined objects/features, regions of interest are determined wherein the regions of interest are used for a subsequent high resolution study/scan. As noted in ¶0130-¶0135, the high-resolution study/scan is a scan wherein different regions of the environment are scanned with different LIDAR parameters (similar to Raly). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous vehicle disclosed by Raly with the determination of a fixed object within a three-dimensional map as disclosed by Templeton in order to adapt scanning depending on important road features known in advance [Templeton ¶0046-¶0050, ¶0099, ¶0120, ¶0133,¶0142-¶0146]. As disclosed by Templeton, the three-dimensional map can show fixed objects such that the system can use these known object locations relative to the vehicle's location to determine a scanning area of interest for a subsequent scan, as the three-dimensional map already includes object location information and thus a current scan is not needed to determine object locations. As additionally noted by ¶0099, ¶0111, and ¶0120, locations of fixed traffic features relative to the vehicle location specifically are important regions for subsequent scanning because these regions include features for which highly accurate detection is important for autonomous vehicle functions.    

In regard to claim 4, Raly in view of Templeton discloses the autonomous vehicle of claim 3. Raly in view of Templeton further discloses, 
	wherein the object is identified in the three-dimensional map as being a reflective object [Templeton ¶0120; traffic indicators such as lane markers, traffic signs, traffic signals, navigational signage, etc., can be indicated in part based on having a relatively high reflectance value], and further wherein the region of interest surrounds the reflective object [Raly Fig.5C, Fig.12. Templeton ¶0093, Fig.3C; spatial data 316 can identified as corresponding to the tree 310 in accordance with a suitable object-detection technique... identifying a region of the point cloud for study with enhanced resolution scanning technique on the basis of the already-sampled spatial-points. Templeton ¶0144, ¶0101-¶0102; object detector identifies an object in point cloud, the object detector can define a bounding box encompassing the object. Templeton ¶0134; object detection module and/or software module identifies a reflective feature in the scanning zone indicated by the point cloud data (714). Once identified, the locations of the edge or edges of the feature are set as the regions to scan with enhanced angular resolution during the next scan (716). Templeton ¶0040; next scan can then selectively provide enhanced angular resolution near the edges so as to better define the boundaries of the perceived feature].
	See claim 3 for elaboration on Templeton and motivation to combine.

In regard to claim 5, Raly in view of Templeton discloses the autonomous vehicle of claim 4. Raly further discloses, 
	wherein the first intensity is lower than the second intensity [¶0297; processor 118 may cause the light intensity of the various light emissions from light projector 112 to vary. For example, processor 118 may be configured to control light projector 112 such that a second light emission has a light intensity greater than a light intensity of a first light emission provided by light projector 112 relative to a particular region of the FOV. Similarly, processor 118 may control light projector 112 such that a third light emission from light projector 112 relative to a particular region of the FOV has a light intensity greater than a light intensity of the second light emission. ¶0350-¶0351; processor 118 may increase an amount of light projected toward the first portion relative to an amount of light projected toward the second portion. Processor 118 may do so, for example, when the noise estimation in the first portion is higher than the noise estimation in the second portion. As explained above, processor 118 may thus account for noise by varying the amount of light projected. Alternatively, processor 118 may decrease an amount of light projected toward the first portion relative to an amount of light projected toward the second portion].
	As disclosed by Raly, multiple regions of interest are defined wherein the light flux amounts (and thus intensity) are adapted such that one region of interest may have a lower intensity relative to the other regions or the region of interest may have a high intensity relative to the other regions.

In regard to claim 17, Raly discloses the method of claim 16. Raly does not explicitly disclose wherein the type of the object is a reflective traffic sign. However Templeton discloses, 
	wherein the type of the object is a reflective traffic sign [¶0120; traffic indicators such as lane markers, traffic signs, traffic signals, navigational signage, etc., can be indicated in part based on having a relatively high reflectance value, such as associated with a reflective coating applied to traffic and/or navigational signage. ¶0143; approximate three-dimensional locations of curbs, trees, buildings, road signs. ¶0154, ¶0066].
	See claim 3 for elaboration on Templeton. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Raly with the treating of reflective traffic signs as the object type for region of interest determination as disclosed by Templeton in order to adapt scanning depending on detected traffic/navigational features which aids in autonomous vehicle navigation [Templeton ¶0120, ¶0133,¶0142-¶0146, ¶0153-¶0154]. As disclosed by Templeton, designating reflective traffic signs as regions of interest specifically for subsequent scanning is advantageous because additional information such as what the sign says can be determined wherein this information aids in the system navigating the vehicle and/or this information can be displayed to a user. As additionally noted by ¶0099, ¶0111, and ¶0120, locations of fixed traffic features, such as traffic signs, relative to the vehicle location specifically are important regions for subsequent scanning because these regions include features for which highly accurate detection is important for autonomous vehicle functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckstein et al. (US 2019/0162823) – Discloses a LIDAR system for a vehicle wherein the size of illumination zones as well as the light intensity within each zone is altered depending on road conditions and detected obstacles [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        May 14, 2022